Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 1 of 17 PageID #: 326



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

ANTHONY YOUNG,

           Petitioner,

v.                                      CIV ACTION NO. 1:18CV166
                                        CRIM ACTION NO. 1:11CR51-2
                                        (Judge Keeley)

UNITED STATES OF AMERICA,

           Respondent.

          MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
        § 2255 MOTION [DKT. NO. 9]1, DENYING AS MOOT MOTION
      FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
     Pending before the Court are several motions filed by the pro

se petitioner, Anthony Young (“Young”). For the following reasons,

the Court DENIES Young’s motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255 (Dkt. No. 9); DENIES as

MOOT his motions for judicial notice and bail (Dkt. Nos. 8, 15);

and DISMISSES Civil Action Number 1:18CV166 WITH PREJUDICE.

                              I. BACKGROUND

     On October 4, 2011, a grand jury sitting in the Northern

District of West Virginia named Young in three counts of a six-

count superseding indictment related to the assault and death of

Young’s fellow inmate at United States Penitentiary Hazelton (Case

No. 1:11CR51, Dkt. No. 144). The superseding indictment charged


1 All docket numbers, unless otherwise noted, refer to Civil Action
No. 1:18CV166
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 2 of 17 PageID #: 327



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
Young with three counts, including conspiracy to commit assault

within    a     territorial       jurisdiction       of    the   United     States,    in

violation of 18 U.S.C. § 371 (Count One); aiding and abetting

assault resulting in serious bodily injury, in violation of 18

U.S.C.     §    113(a)(6)         (Count   Two);     and     false    statement       and

representation,        in    violation     of   18    U.S.C.     §§   1001(a)(2)      and

1001(a)(3) (Count Five). Id. On November 16, 2011, Young pleaded

guilty to all three counts (Case No. 1:11CR51, Dkt. No. 144). On

April    26,     2013,      the    Court   sentenced       him   to   60    months     of

imprisonment on Count One, 120 months on imprisonment on Count

Two, and 60 months of imprisonment on Count Five, all to be served

concurrently (Case No. 1:11CR51, Dkt. No. 297).

        Young    did     not      appeal    his      convictions       or    sentence.

Nevertheless, on August 24, 2018, he filed a § 2255 motion in which

he primarily contended that, in light of the decision of the

Supreme Court of the United States in Sessions v. Dimaya, 138 S.

Ct. 1204 (2018), the Court erroneously sentenced him as a career

offender (Dkt. Nos. 1, 5).

        Relevant to his motion, on November 18, 2005, in the United

States District Court for the Eastern District of New York, Young
                                2
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 3 of 17 PageID #: 328



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
pleaded guilty to committing violent crimes in aid of racketeering

activity, in violation of 18 U.S.C. § 1959(a)(3) (Dkt. No. 8-1 at

2–3). Regarding this charge, Young

        for the purpose of maintaining and increasing [his]
        position in the Bloods, an enterprise engaged in
        racketeering activity, . . . did knowingly and
        intentionally aid, abet, counsel, command, induce, and
        procure the assault of an individual believed to be an
        MS-13 member with a dangerous weapon, to wit, a gun in
        violation of New York Penal Law Section 120.10.

Id. at 2. Pursuant to a binding plea agreement, he received a

sentence of 84 months of imprisonment.1 Id.

        Although   he    did      not   appeal    or   collaterally   attack   this

conviction or sentence, on August 13, 2018, Young filed a petition

for a writ of error coram nobis in the Eastern District of New

York,    arguing,       as   he    does   here,    that   following   Dimaya    his

conviction for assault in the first degree resulting in serious

bodily injury in violation of New York Penal Law § 120.10 was based

on an unconstitutionally vague statute and therefore no longer

constituted a predicate crime for conspiracy to violate the RICO

Act (Dkt. No. 8-1).


1 Young was serving this term of imprisonment at USP Hazelton when
he committed the offenses of conviction in this case.
                                 3
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 4 of 17 PageID #: 329



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
      In a Memorandum and Order dated May 16, 2019, the Honorable

Joanna   Seybert,     United     States    District          Judge    of    the    Eastern

District of New York, denied Young’s writ of error coram nobis,

after    concluding      that     the     underlying          proceeding          was   not

fundamentally     flawed.      Id.   at    8.     Specifically,         Judge      Seybert

determined that Young had neither been charged with nor pled guilty

to any statutory provision incorporating the “crime of violence”

definition found in 18 U.S.C. § 16(b), the so-called residual

clause declared unconstitutional in Dimaya. Id. at 11–12.

      Judge Seybert further explained that “the analysis of what

qualifies as a crime of violence is inapplicable to the subsection

of   [Young’s]    guilty    plea,”      because        it    did     not    require     the

commission   of   an     underlying       crime    of       violence.      However,     and

relevant to Young’s § 2255 motion in this case, Judge Seybert also

found that, “even if [his] conviction required an underlying crime

of   violence,    [New    York   Penal      Law    §    120.10,       his    statute     of

conviction,] qualifies as such, as it ‘has [as] an element the

use, attempted use, or threatened use of physical force.’” Id. at

11–12, 14.


                                           4
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 5 of 17 PageID #: 330



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
     Apparently misunderstanding Judge Seybert’s Memorandum and

Order to “affirm[] the fact that [his] career offender predicate,

the 1959(a)(3) conviction is not and never was imposed as a ‘crime

of violence,’” on June 3, 2019, Young moved this Court to take

judicial notice of certain adjudicative facts contained in that

Order (Dkt. No. 8). Then, on June 10, 2019, he sought to amend his

§ 2255 motion to incorporate this same argument (Dkt. Nos. 8, 9).

Pursuant to Federal Rule of Civil Procedure 15(a), the Court

granted his motion to amend and advised Young that it would only

consider the grounds raised in his amended motion (Dkt. No. 10).

The Government opposed his § 2255 motion, to which Young replied

(Dkt. Nos. 20, 21). Thereafter, Young also sought release on bail

pending resolution of his § 2255 motion (Dkt. No. 15).

                        II. STANDARDS OF REVIEW

A.   Pro Se Pleadings

     The Court must liberally construe pro se pleadings. Estelle

v. Gamble, 429 U.S. 97, 106 (1976); Loe v. Armistead, 582 F.2d

1291, 1295 (4th Cir. 1978). A pro se petition is subject to

dismissal,   however,   if   the   Court   cannot   reasonably    read   the

pleadings to state a valid claim on which the petitioner could
                               5
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 6 of 17 PageID #: 331



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
prevail. Barnett v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999).

A court may not construct the petitioner’s legal arguments for

him, nor should it “conjure up questions never squarely presented.”

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

B.   28 U.S.C. § 2255

      28 U.S.C. § 2255(a) permits federal prisoners who are in

custody to assert the right to be released if “the sentence was

imposed in violation of the Constitution or laws of the United

States,” if “the court was without jurisdiction to impose such

sentence,” or if “the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.”

A petitioner bears the burden of proving any of these grounds by

a preponderance of the evidence. See Miller v. United States, 261

F.2d 546, 547 (4th Cir. 1958).

                             III. DISCUSSION

A.   Section 2255 Motion
     Young challenges his sentence on two grounds. First, he argues

that the Court improperly sentenced him as a career offender.

Second, he contends the Court improperly calculated his sentence



                                     6
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 7 of 17 PageID #: 332



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
using the 2011 Federal Sentencing Guidelines Manual rather than

the 2005 manual (Dkt. No. 9 at 5-8). Both arguments lack merit.

     1.    The Court did not sentence Young as a career offender.
     Young contends the Court erroneously sentenced him as a career

offender because, in light of Dimaya, his instant convictions and

prior felony convictions are not crimes of violence. Id. at 5. As

the Government points out, however, this argument “is based on

Young’s fundamental misconception that he was sentenced as a career

offender” (Dkt. No. 20 at 1).

     Young’s applicable offense level under Chapters Two and Three

of the guidelines exceeded his offense level as a career offender

under Chapter Four of the guidelines. Moreover, Young’s criminal

history category was a VI, regardless of whether he was deemed a

career offender. The Court, therefore, sentenced him using the

applicable guideline range under Chapters Two and Three without

reference to any Chapter Four enhancement. Thus, resentencing him

without a career offender designation would have no impact on his

current sentence.

     When calculating Young’s guideline range in his Presentence

Report (“PSR”), pursuant to U.S.S.G §§ 2X1.1(a) and 3D1.2(a), the
                                     7
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 8 of 17 PageID #: 333



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
probation officer grouped Count One (conspiracy to commit assault)

and Count Two (aiding and abetting assault resulting in serious

bodily injury) because they involved the same harm (1:11CR51, Dkt.

No. 299 at 6–8). The applicable guideline for this grouping was

U.S.S.G. § 2A2.2, which provides a base offense level of fourteen

(14).    Id.   That   base   level   then   was   enhanced   based   on   the

application of the following offense specific characteristics

found in U.S.S.G. §§ 2A2.2(b)(2) and 2A2.2(b)(3)(C): (a) a four-

level increase because a dangerous weapon was used in the offense;

and (b) a six-level increase because the victim sustained permanent

or life-threatening bodily injury.2 Id. at 10-11. Under Chapter

Two of the guidelines, Young’s adjusted offense level was a level

twenty-four (24). Id.

        Chapter Three of the guidelines also impacted Young’s offense

level. Pursuant to U.S.S.G. §§ 3C1.1 and 3A1.3, two (2) levels



2 Notably, although U.S.S.G. § 2A2.2(b)(3)(C) provides that seven
(7) levels should be added to a defendant’s base offense level if
the victim sustained permanent or life-threatening bodily injury.
cumulative adjustments from any specific offense characteristics
in U.S.S.G. § 2A2.2(b)(2)-(3) cannot exceed ten (10) levels. Thus,
only six (6) levels were added to Young’s base offense level even
though the victim sustained life-threatening injuries.
                                8
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 9 of 17 PageID #: 334



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
were added because he provided a materially false statement to law

enforcement, and two (2) more levels were added because his victim

was restrained. Pursuant to U.S.S.G. § 3E1.1(a)-(b), his offense

level then was reduced by three (3) levels based on his acceptance

of responsibility. Id. Young’s total offense level therefore was

a level twenty-five (25). Based on his nineteen (19) criminal

history points, his criminal history category was a VI, which

yielded a guideline range of 110 to 137 months of imprisonment.

Id. at 9–17, 25.

       Also, based on his criminal history, the probation officer

determined that Young met the definition of a career offender in

U.S.S.G. § 4B1.1(b).3 Id. at 6. This determination apparently


3   U.S.S.G. § 4b1.1 provides:

       The defendant is a career offender if (1) the defendant
       was at least eighteen years old at the time the defendant
       committed the instant offense of conviction; (2) the
       instant offense of conviction is a felony that is either
       a crime of violence or a controlled substance offense;
       and (3) the defendant has at least two prior felony
       convictions of either a crime of violence or a controlled
       substance offense.

The PSR determined that Young met these criteria because at least
two of his prior convictions and Counts One and Two in this case
were felony crimes of violence (1:11CR51, Dkt. No. 299 at 6).
                                9
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 10 of 17 PageID #: 335



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
drives Young’s contention that his offense level was doubled under

the career offender guideline. As a review of the record in his

case amply demonstrates, however, he misapprehends the effect of

that designation on his sentence.

     Had the Court applied the career offender guideline in Young’s

case, his base offense level would have been a level twenty-four

(24), and his criminal history category a VI. See U.S.S.G. §

4B1.1(b) (providing that, for an offense carrying a statutory

maximum sentence of ten (10) years of imprisonment, the base

offense level is a level twenty-four (24)). Consequently, his

guideline range as a career offender would have been lower than

the range established by Chapters Two and Three.

     U.S.S.G. § 4B1.1(b) provides that “if the offense level for

a career offender from the table in this subsection is greater

than the offense level otherwise applicable, the offense level

from the table in this subsection shall apply.” Accordingly, the

Court applied the higher offense level under Chapters Two and Three

to calculate Young’s guideline range. Thus, despite his contention

otherwise, Young’s career offender designation had no impact on


                                     10
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 11 of 17 PageID #: 336



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
his offense level, his criminal history category, his applicable

guideline range, or his ultimate sentence.

     At bottom, Young’s argument that he was improperly sentenced

as a career offender because his prior convictions were not crimes

of violence misses the point since he was not sentenced under the

career offender guideline. This fact was reiterated to Young

throughout   the    sentencing    process.   Over   the   course   of   three

sentencing hearings, the Court, counsel, and Young discussed the

applicability      of   the   various   Chapter   Two   and   Chapter   Three

guidelines, as well as their impact on his ultimate guideline

calculation (Dkt. Nos. 20-1 at 12-21; 20-2 at 11–12, 17; 20-3 at

11-14). At no time did the Court state to Young that it was

sentencing him as a career offender, or that his status as such

would impact his guideline range or his sentence.

     In point of fact, at Young’s final sentencing hearing, when

calculating the applicable offense level pursuant to Chapters Two

and Three, the Court explicitly clarified to Young that “[t]here

[we]re no Chapter Four enhancements,” and confirmed that Young had

no questions about his guideline calculation (Dkt. No. 20-3 at 11–

14). Ultimately, pursuant to the parties’ suggestion, it sentenced
                                11
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 12 of 17 PageID #: 337



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
him to 120 months of imprisonment, in the middle of his 110 to 137

month guideline range. Id. at 14–15.

     To summarize, because Young’s applicable guideline range

under Chapters Two and Three exceeded the guideline range he would

have faced as a career offender, he was not sentenced as a career

offender.    It   is   thus   irrelevant   whether      his   prior   criminal

convictions qualified as crimes of violence under U.S.S.G. § 4B1.1.

     2.     The Court did not violate the Ex Post Facto clause by
            utilizing the 2011 Federal Sentencing Guidelines Manual.
     Young also contends that, at sentencing, the Court violated

the Ex Post Facto Clause in Article 1, Section 9 of the United

States    Constitution   by   utilizing    the   2011    Federal   Sentencing

Guidelines Manual rather than the 2005 manual in effect when he

committed his offenses of conviction (Dkt. No. 9 at 7). Because

there are no material differences between the 2011 and 2005

manuals, this argument fails.

     “The Guidelines direct sentencing courts to use the manual in

effect when the defendant is sentenced unless doing so would

violate the Ex Post Facto Clause of the Constitution.” United

States v. Espindola-Pineda, 756 F. App'x 285, 287 (4th Cir. 2018)

                                     12
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 13 of 17 PageID #: 338



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
(citing U.S.S.G. § 1B1.11(a)-(b)). In that event, the Guidelines

instruct courts to apply the manual in effect on the date the

offense of conviction was committed. U.S.S.G. § 1B1.11(b)(1).

“The Ex Post Facto Clause forbids the government to enhance the

measure of punishment by altering the substantive ‘formula’ used

to calculate the applicable sentencing range.” Peugh v. United

States, 569 U.S. 530, 550 (2013) (citing California Dept. of

Corrections    v.   Morales,   514   U.S.   499,   509   (1995))   (internal

alterations omitted).

     Because of their central role in sentencing, changes
     made to the Sentencing Guidelines between when a crime
     was committed and when a defendant is sentenced can
     amount to an “ex post facto law” — specifically, “there
     is an ex post facto violation when a defendant is
     sentenced   under   Guidelines  promulgated   after   he
     committed his criminal acts and the new version provides
     a higher applicable Guidelines sentencing range than the
     version in place at the time of the offense.”

United States v. Abed, 2021 WL 2655324, at *4 (4th Cir. June 29,

2021) (citing Peugh, 569 U.S. at 533).

     When Young committed his offenses of conviction in October

2006, the 2005 manual was in effect. Shortly before his sentencing

hearing, the United States Sentencing Commission released the 2013

                                     13
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 14 of 17 PageID #: 339



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
manual (Case No. 1:11CR51, Dkt. No. 297). The parties agreed to

use the 2011 manual, however, because the probation officer had

relied on it when preparing the PSR and had found no “changes

[between the 2011 and 2013 manuals] that would help [Young’s] case

in any regard” (Dkt. No. 20-3 at 11).

     Guideline amendments leading to harsher sentences violate the

Ex Post Facto clause, but that is not an issue in a case such as

this because the guidelines in the 2005 and 2011 manuals are

substantively identical. Compare U.S.S.G. §§ 2A2.2, 2X1.1(a),

3A1.3, 3B1.2, 3C1.1, 3D1.2(a), 3E1.1, 4B1.1. (U.S. Sentencing

Comm’n    2005)     with   U.S.S.G.   (U.S.    Sentencing      Comm’n   2011).

Therefore, whether utilizing the 2005 or 2011 manual, Young’s base

offense    level,     offense   specific      characteristic     adjustments,

Chapter Three enhancements, and ultimate guideline range are the

same, and, thus, no violation of the Ex Post Facto clause occurred.

B.   Motion to Take Judicial Notice
     Because the Court allowed Young to amend his § 2255 motion to

incorporate as grounds for relief the same arguments raised in

support of his motion for judicial notice, all of which have been


                                      14
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 15 of 17 PageID #: 340



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
considered here, it DENIES AS MOOT his motion for judicial notice

(Dkt. No. 8).

C.   Motion for bail
     On August 19, 2019, Young also moved for bail pending final

disposition of his § 2255 motion (Dkt. No. 15). Having concluded

that Young’s § 2255 motion is without merit, the Court further

DENIES AS MOOT his motion for bail pending resolution of his §

2255 motion (Dkt. No. 15).

                              IV. CONCLUSION

     For the reasons discussed, the Court:

     1.    DENIES Young’s § 2255 motion (Dkt. No. 9);

     2.    DENIES AS MOOT Young’s motion for judicial notice (Dkt.

           No. 8);

     3.    DENIES AS MOOT Young’s motion for bail (Dkt. No. 15);

           and

     4.    DISMISSES Civil Action Number 1:18cv166 WITH PREJUDICE.

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment order

in favor of the United States, to transmit a copy of this order to

Young by certified mail, return receipt requested, to counsel of
                                     15
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 16 of 17 PageID #: 341



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
record by electronic means, and to strike this case from the

Court’s active docket.

                      V. CERTIFICATE OF APPEALABILITY

      Pursuant   to    Rule    11(a)   of   the   Rules   Governing   §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such cases. If the court denies the certificate,

“the parties may not appeal the denial but may seek a certificate

from the court of appeals under Federal Rule of Appellate Procedure

22.” 28 U.S.C. § 2255(a).

      The Court finds it inappropriate to issue a certificate of

appealability in this matter because Windsor has not made a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating    that     reasonable    jurists     would   find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court    is   likewise     debatable.    See   Miller–El    v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Windsor has failed to make the requisite
                                16
Case 1:18-cv-00166-IMK Document 22 Filed 07/23/21 Page 17 of 17 PageID #: 342



YOUNG v. UNITED STATES                                 1:18CV166
                                                      1:11CR51-2
         MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
       § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
     FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
showing    and,   therefore,     DENIES    issuing    a   certificate     of

appealability.

Dated:     July 23, 2021


                                          /s/ Irene M. Keeley
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                     17
